DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 9, 10, and 17-25 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is represented by Suzuki (JP2017-109636), Tanaka (JP11-123909), Matsumoto (JP2003-146024), Hayashi (JP2013-147115), Nakamura (JP2014-196084), and Billingsley (US2869609). Suzuki, Tanka, Hayashi, Nakamura, and Billingsley each disclose a tire tread having protruding portion formed on a sidewall of a circumferential groove. Matsumoto discloses a tire tread wherein the upper side of a circumferential groove wall is sloped outwards relative to an extension of the lower sidewall. Regarding claim 1, the prior art of record fails to teach or suggest a tire tread with circumferential groove having the claimed cross-sectional shape. In particular, the prior art fails to teach or suggest an inside groove wall comprising a lower sidewall portion and a protruding portion comprising the claimed combination of (1) a radially outer edge; (2) a sloped portion formed by a straight line inclined at a constant angle and extending obliquely from the radially outer edge to the tread surface with the intersection P1 located on an outer side of the reference line with respect to the circumferential groove; and (3) a protruding portion between the radially outer edge of the protruding portion and the radially outer edge of the lower sidewall portion formed by a concave curve. Regarding claim 20, the prior art of record fails to teach or suggest the claimed tread as further comprising a plurality of the circumferential grooves, wherein the protruding portion is provided on the inside groove side wall of each circumferential groove, and not provided on the outside groove side wall of said each circumferential . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ROBERT C DYE/Primary Examiner, Art Unit 1749